Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 23, 1974, convicting him of robbery in the first and second degrees and grand larceny in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. The trial court did not abuse its discretion by permit*897ting the prosecutor to impeach defendant’s credibility by inquiring into the acts underlying his robbery at a church (see People v Caviness, 38 NY2d 227, 232-233). Although error was committed at the trial, the proof of defendant’s guilt was overwhelming, and the error was harmless (see People v Crimmins, 36 NY2d 230, 241-242). There was not a significant probability that the jury would have acquitted defendant but for the error. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.